MISCELLANEOUS SUPREME COURT DISPOSITIONS
BALLOT TITLE CERTIFIED
April 16, 2008
Doell et al v. Myers (S055846). Upon consideration by the court. Petitioner's request for oral argument is denied. Petitioner's argument that the Legislative Assembly's certified ballot title for Enrolled House Bill 3615 (2008) does not comply substantially with ORS 250.035(2) to (7) is not well taken. The court certifies to the Secretary of State the Legislative Assembly's certified ballot title for the proposed ballot measure.
Sizemore v. Myers (S055739). Upon consideration by the court. Petitioner's request for oral argument is denied. Petitioner's argument that the Attorney General's certified ballot title for Initiative Petition No. 15 (2010) does not comply substantially with ORS 250.035(2) to (7) is not well taken. The court certifies to the Secretary of State the Attorney General's certified ballot title for the proposed ballot measure. Claimant.
Sizemore v. Myers (S055740). Upon consideration by the court. Petitioner's request for oral argument is denied. Petitioner's argument that the Attorney General's certified ballot title for Initiative Petition No. 16 (2010) does not comply substantially with ORS 250.035(2) to (7) is not well taken.  The court certifies to the Secretary of State the Attorney General's certified ballot title for the proposed ballot measure.